

Exhibit 10.3


KINGSWAY FINANCIAL SERVICES INC.
45 Saint Clair Avenue West, Suite 400, Toronto, Ontario M4V1K9 (416) 848-1171
Fax: (416) 850-5439


kfssymbola45.jpg [kfssymbola45.jpg]
 





September 5, 2018




John T. Fitzgerald
888 East Deerpath Road
Lake Forest, IL 60045


Dear John,


In connection with your employment with Kingsway America Inc. ("Company" or we),
this letter shall constitute our sole agreement relating to amounts owing to you
in connection with any termination of your employment. For the avoidance of
doubt, the severance payment contemplated herein supersedes and replaces any
other severance payment offered by the Company, such as under the Kingsway
America Inc. Severance Plan, but does not affect your rights with respect to
COBRA or any other state statutes, if any.


In the event that we terminate your employment without Cause (as hereinafter
defined), or you terminate your employment for Constructive Termination (as
hereinafter defined), we will pay you as severance an amount equal to twelve
(12) months base salary at the rate being paid on the date your employment is
terminated, less applicable withholdings, in one (1) lump-sum payment no later
than fourteen (14) days after your separation date.


For purposes of this agreement, “Cause” shall mean the Participant’s involuntary
termination of employment by the Corporation upon the occurrence of any of the
following by the Participant:  (i) an intentional act of fraud, embezzlement,
theft, or any other illegal act against the Corporation, any of which would
constitute a felony; (ii) the Participant’s improper disclosure or use of the
Corporation’s confidential information but only where the Corporation has
established that such disclosure or use has financially and materially injured
the Corporation; or (iii) a material breach of the Participant’s duty of loyalty
to the Corporation but only where the Corporation has established that such
breach has financially and materially injured the Corporation.


For purposes of this agreement, “Constructive Termination” shall mean the
voluntary termination of employment by a Participant within forty-five (45) days
following written notice to each independent member of the Board of Directors
setting forth in reasonable detail the occurrence of any of the following events
without the Participant’s written consent that is not cured by the Corporation
within thirty (30) days after such notice: (i) any material diminution in job
duties and responsibilities or the imposition of job requirements materially
inconsistent with Participant’s position with the Corporation; (ii) a reduction
in Participant’s then-current base salary, other than an across-the-board
reduction of no more than ten percent (10%) in the base salary of all executive
level employees, (iii) a material reduction in the Participant’s annual
incentive compensation opportunities; or (iv) the Participant has established
that he has been subject to a hostile work environment.


No severance payment whatsoever shall be payable upon your voluntary resignation
without Constructive Termination or upon termination of your employment for
Cause.


As consideration for the severance and benefits to be provided to you pursuant
to this letter and as a condition to your receipt of any payments hereunder, you
agree to execute a separation and release agreement in which you will agree to
release any and all claims against the Company, other than (1) claims for
unemployment compensation; (2) indemnification rights existing at law, pursuant
to the bylaws of Employer or any of its parents, subsidiaries, or affiliates, or
under any separate written agreement; (3) coverage rights under directors and
officers policies of insurance; and (4) vested employee benefits, if any.











--------------------------------------------------------------------------------



Exhibit 10.3






Sincerely,


KINGSWAY AMERICA INC.




By: ________________________________
Terence M. Kavanagh
Chairman, Kingsway Financial Services Inc.




By: ________________________________
William A. Hickey, Jr.
Vice President and Chief Operating Officer
Kingsway America Inc.




Acknowledgment:


By: _________________________________
John T. Fitzgerald









